DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
2.	Claims 1, 3 and 4 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1, 3 and 4 is the inclusion of the limitations that: the sand belt adjusting device comprises a plurality of steel balls, a T-shaped adjusting rod, an adjustment seat, an adjusting knob, and a spring, and the steel balls are disposed in the internal resonance chamber; the latitudinal rod at an end of the T- shaped adjusting rod separates the steel balls from an inner wall on a side of the rectangular resonance chamber; the longitudinal rod of the T-shaped adjusting rod is placed into a slot communicating to the resonance chamber; the tail of the longitudinal rod is coupled to the adjusting knob; the T-shaped adjusting rod is detachably coupled to the upper bottom plate through the adjustment seat; the steel balls are distributed on both sides of the longitudinal rod of the T-shaped adjusting rod; and a spring is fixed and coupled between the latitudinal rod at the end of the T- shaped adjusting rod and an inner wall of the rectangular resonance chamber. It is these .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837